DETAILED ACTION
Claims 1-20 are pending in this application.
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority
This application is a continuation case of 16/361590 filed on 03/22/2019, which became U.S Patent number 11,133,911; which 16/361590 is a continuation case of 15/178,892 filed on 06/10/2016 became U.S. Patent number 10,277,379, which 15/178,892 is a continuation case of 14/353203 filed on 04/21/2014 became U.S. Patent number 9,397,807, which 14/353203 is a 371 of PCT/SE2014/050367 filed on 03/27/2014, which claims provision application #61/808644 filed on 04/05/2013.
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 08/26/2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.
Allowable Subject Matter
Claims 1-20 are allowed if overcome double patenting rejection in this office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting over claims patent claims 1, 10 and 19-20 of Patent No. 11,133,911; claims 1, 9, 19 and 27 of Patent No.10,277,379 and claims 1, 13, 24 and 35 of U.S. Patent No. 9,397,807.  Although the claims at issue are not identical, they are not patentably distinct from each other because The subject matter claimed in the instant application is disclosed in the referenced Patent application and would be covered by any patent granted on that patent application since the referenced patent application and the instant application are claiming common subject matter, as follows: 
Instant Application US Application #: 17/458189 (189’)
US Patent #: 11,133,911 (911’)
1. A method in a User Equipment, UE, for adapting a measurement procedure, the method comprising: 
1. A method in a User Equipment, UE, for adapting a measurement procedure, the method comprising: 
obtaining information about signal configurations that indicates whether or not a Downlink Reference Signal (DL RS) transmitted in non-serving neighbor cells on a first carrier frequency of a first carrier uses a first signal configuration or a second signal configuration, wherein the first signal configuration comprises the DL RS not being transmitted in every subframe of a cell and the second signal configuration comprises the DL RS being transmitted in every subframe of a cell, 

wherein obtaining the information is based on autonomously determining whether a signal configuration of cells on the same carrier is the first or the second signal configuration based on radio measurements;
obtaining information about signal configurations that indicates whether or not a Downlink Reference Signal (DL RS) transmitted in non-serving neighbor cells on a first carrier frequency of a first carrier uses a first signal configuration or a second signal configuration, wherein the first signal configuration comprises the DL RS not being transmitted in every subframe of a cell and the second signal configuration comprises the DL RS being transmitted in every subframe of a cell;

Claim 3, wherein obtaining information about signal configurations is performed by autonomously determining whether a signal configuration of cells on the same carrier is the first or the second signal configuration, based on radio measurements.
receiving a DL RS in a serving cell of the UE on the first carrier frequency that uses the second signal configuration; and adapting the measurement procedure based on the obtained information by adapting a measurement sampling or an instance when the UE shall obtain samples for one or more types of radio measurements.
receiving a DL RS in a serving cell of the UE on the first carrier frequency that uses the second signal configuration; and adapting the measurement procedure based on the obtained information by adapting a measurement sampling or an instance when the UE shall obtain samples for one or more types of radio measurements.


Although the conflict claims are not identical, they are not patentably distinct from each other because 189’ discloses the method in a User Equipment, UE, for adapting a measurement procedure, comprising:
	wherein obtaining the information is based on autonomously determining whether a signal configuration of cells on the same carrier is the first or the second signal configuration based on radio measurements;
Although 911’ does not discloses the phrase “wherein obtaining the information is based on autonomously determining whether a signal configuration of cells on the same carrier is the first or the second signal configuration based on radio measurements” in the patented application. However, it would have been obvious to one or ordinary skill in the art to determined claim 3 recites “wherein obtaining information about signal configurations is performed by autonomously determining whether a signal configuration of cells on the same carrier is the first or the second signal configuration, based on radio measurements” same as the instant application. Therefore, they are not patentably distinct from each other.
Regarding claims 10 and 19-20 are rejected for the same reasons as claim 1 described above corresponding to claim 10 and 19-20 of Patent No. 11,133,911 and claims 9, 19 and 27 of Patent No.10,277,379 and claims 13, 24 and 35 of U.S. Patent No. 9,397,807. Since the dependent claims 2-9 and 11-18 depends on corresponding independent claims 1 and 10, they are also rejected for the same reason. 
Examiner suggests applicant to file electronic terminal disclaimers over US Patent No. 11,133,911; U.S Patent No.10,277,379 and U.S. Patent No. 9,397,807 in order to overcome double patenting issue.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478



October 22, 2022/GUANG W LI/Primary Examiner, Art Unit 2478